Title: To Alexander Hamilton from William Ellery, 1 June 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] June 1, 1790. “I have received your letter of the 17th. of the last month, and … now transmit to you … four bundles of Indents … and another package of blank Loan-Office Certife.… I have no bills of credit, known by name of the New Emissions. I find by the News papers that an appropriation is made by law for discharging the demands which exist against the United States, and that … a payment of the salaries to the late Loan-Officers of the several States to the 31st. day of Dece. 1789 is authorized.… The ballance due to me to that period is 544 89/100 Dolls.…”
